DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20190198641 A1).
Regarding independent claim 20, Zhang et al. teach “A vertical field effect transistor (VWFET) device (fig. 20; ¶¶ 0106-0108) comprising:
a plurality of VFETs formed on a substrate (110);
interlayer dielectric (ILD) layers (210) formed between and at sides of gate structures (160, 170, 180) of the VFETs;
a contact structure (240) formed on at least one of top source/drain regions (200) of the VFETs; and
a contact structure ILD layer (250) formed at sides of the contact structure (240),
wherein an ILD protection layer (210) comprising a dielectric material (SiCN, SiBC, ¶ 0102) having etch selectivity of 1:3 or more with respect to either of silicon oxide and silicon nitride is formed on top surfaces of the ILD layers, 
wherein a gate encapsulation liner (210) is formed between the top source/drain regions (200) and the ILD protection layer, and
wherein the gate encapsulation liner (210) extends along a sidewall of the top source/drain regions (200)”.

The claimed ‘interlayer dielectric (ILD) layers’, ‘ILD protection layer’ and ‘gate encapsulation liner’ are all insulating layers and the only difference among them, mentioned in the claims, is their positions. Zhang et al. describe an insulating layer 210 and different portions of this insulating layer 210 can be mapped to claimed ‘interlayer dielectric (ILD) layers’, ‘ILD protection layer’ and ‘gate encapsulation liner’ which meet the claimed limitations. An example is shown in the below figure.

    PNG
    media_image1.png
    516
    726
    media_image1.png
    Greyscale


Regarding claim 22, Zhang et al. further teach, “The VFET device of claim 20, wherein top surfaces of the ILD protection layer and top surfaces of the top source/drain regions are substantially” (See annotated figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claim 20 above, and further in view of Cheng et al. (US 10032676 B1).

Regarding claim 21, Zhang et al. teach all the limitations of claim 20.
But Zhang et al. are silent upon the provision of wherein the ILD protection layer comprises at least one of silicon carbide or silicon oxycarbide.
However, Cheng et al. teach a similar VFET device (fig. 10), wherein the ILD protection layer (28) comprises at least one of silicon carbide or silicon oxycarbide (column 9, lines 10-13).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to substitute the ILD material of Zhang et al. with the specified SiC material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 

Allowable Subject Matter
Claims 13 and 17-18 are allowed.
The following is a statement of reasons for allowance: 
Independent Claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: 
interlayer dielectric (ILD) layers formed between and at sides of gate structures of the VFETs, and between and at sides of top source/drain regions of the VFETs;
………
wherein an ILD protection layer comprising a silicon nitride layer is formed on top surfaces of the ILD layers at the sides of the gate structures, and
wherein the ILD protection layer is formed between the gate structures without overlapping the gate structures, and
wherein the lowermost surface of the ILD protection layer is formed on the uppermost surface of the ILD layers.

Claims 17-18 are allowed as they depend on the allowed independent claim 13.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817